DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 01/05/2021.
	Claims 1-20 are pending in this application.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 01/05/2021.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Specification

3.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao et al. (US 2016/0379888)
Regarding claim 19, Chao discloses a semiconductor device, comprising: 
a first region 10 (see figs. 1, 2H, 5) having a first density of fins 110a;
a second region 20 having a second density of fins 110b different than the first density of fins, wherein: 
the second density is about 13% to about 82% of the first density (see figs. 5, and paras. 0018), and a difference between an average height of fins 110a in the first region 10 and an average height of fins in the second region is less than or equal to 1 nanometer (see figs. 5, and paras. 0019-0020).

	Regarding claim 20, Chao discloses the semiconductor device of claim 19, wherein: 
a first fin 110a in the first region 10 is spaced apart from a second fin 110a in the first region 10 by a first distance, and a first fin 110b in the second region 20 is spaced 

Allowance / Reasons for Allowance

6.	Claims 1-18 are allowed.  
The followings are examiner’s statements of reasons for allowance:  
Claims 1-11:
None of the references of record teaches or suggests the claimed method for forming a semiconductor device (in combination set forth in the claims) comprising:
wherein: each cycle of the cyclic etch process comprises a first phase to form a polymer layer over the first patterned mask and a second phase to remove the polymer layer and to remove a portion of the first layer, and 
during the second phase of each cycle of the cyclic etch process, between about 1 Angstrom and about 20 Angstroms of the first layer is removed; and 
removing a portion of the semiconductor layer using the second patterned mask to define a fin from the semiconductor layer.  

Claims 12-18:
None of the references of record teaches or suggests the claimed method for forming a semiconductor device (in combination set forth in the claim) comprising:



removing portions of the semiconductor layer using the second patterned mask to define fins from the semiconductor layer, wherein a first subset of the fins are formed from a first portion of the semiconductor layer underlying the first elements of the second patterned mask and a second subset of the fins are formed from a second portion of the semiconductor layer underlying the second elements of the second patterned mask. 

Conclusion

7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.



/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        March 7, 2021